Citation Nr: 1828147	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol use disorder.

3.  Entitlement to an initial rating in excess of 10 percent for L5-S1 lumbar spondylolisthesis and degenerative disc disease.  

4.  Entitlement to an initial compensable rating for left knee patella tendonitis.

5.  Entitlement to an initial compensable rating for right knee patella tendonitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to June 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Regarding the matter of an increased rating for PTSD, the August 2013 rating decision from which this appeal arises originally granted service connection and assigned a 50 percent rating for mood disorder, not otherwise specified.  The October 2014 statement of the case (SOC) changed (corrected) the diagnosis to PTSD, major depressive disorder with anxious distress and alcohol use disorder and continued the 50 percent rating.  

As discussed below, the record raises the issue of unemployability due to the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability due to the disability at issue is raised by the Veteran or the record).  As such, the issue is reflected on the title page.

The Veteran had also disagreed with the initial rating assigned for recurrent left ankle sprain.  This matter was addressed in the October 2014 SOC.  However, the Veteran did not perfect his appeal as to this claim by filing a substantive appeal (his October 2014 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), was limited to the claims for increased ratings for PTSD, low back and bilateral knees and service connection for sleep apnea.  Thus, the matter of an increased initial rating for recurrent left ankle sprain is not before the Board at this time.

The matter of an increased rating for PTSD is addressed herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the evidence is at least evenly balanced ("in relative equipoise") as to whether service-connected PTSD has been produced occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood; the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an increased rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  A 100 percent evaluation is warranted for total occupational and social impairment. Id. The analysis is symptom-driven, based on the individual symptoms experienced by the Veteran, and considers social impairment but cannot be based solely on social impairment. 38 C.F.R. § 4.126; see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The American Psychiatric Association has recommended that the use of Global Assessment of Functioning (GAF) scores be discontinued because these scores are unreliable.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) at 16 (abandoning the GAF scale due to its "conceptual lack of clarity"); see also Golden v. Shulkin, No. 16-1208, 2018 (Vet. App. Feb. 23, 2018) (explaining that the Board should not consider GAF scores when evaluating mental disorders rated using the DSM-5 criteria); 70 Fed. Reg. 45093 (Aug. 4, 2014) (formally adopting the DSM-5). Therefore, because of their inherent unreliability, the analysis in this decision does not consider any GAF scores in the Veteran's record, considering only the symptoms experienced by the Veteran and the medical opinions that address those symptoms.  

After a throughout review of the record, the Board has found that a uniform 70 percent rating, but not in excess of 70 percent, is warranted for the Veteran's PTSD throughout the appeal period. 

On June 2013 VA PTSD examination, the Veteran's psychiatric symptoms were diagnosed as mood disorder, NOS (not otherwise specified) and the examiner noted that the "symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner noted that the Veteran experienced recurrent and distressing recollections and dreams of his military stressor incident, had restricted range of affect, irritability or outbursts of anger, difficulty concentrating and disturbance of motivation and mood.  

VA treatment records include a March 2014 report of Mental Health Consultation which notes that the Veteran complained of a 2 year history of struggling "with depression and anxiety (i.e., 'feeling of what's next,' 'feels lost,' sleep disturbance - diff getting to sleep and averages about 4-5 hours/night, has racing thoughts, feels 'frustrated/lost,' low energy, and anhedonia)."  He reported irritability/agitation and difficulty controlling anger for the past 10 months, since his discharge from military service.  Subsequent April and May 2014 treatment records document the Veteran's continued problems with anger, depression and anxiety.  These records note his feeling hopeless, loss of interest in activities and being social with friends, difficulty dealing with people and how it is affecting his work and relationships.  These records note the Veteran reported drinking 1/2 a bottle of vodka 2 days per week, he avoids crowds, driving along an overpass (he was a driver in Iraq and is "terrified any time he drives over a bridge") and indicated a need to sit with his back to the wall.  He was concerned with anger and his work in customer service.  The Veteran was prescribed medication and offered psychotherapy.  In May 2014, the Veteran complained of increased anxiety and angry outbursts (he will punch a wall but denied physical aggression towards others) and reported being on leave (he had been "counselled" about his anger issues and was "afraid of getting fired.")

An August 2014 VA PTSD examination report includes a diagnosis of PTSD, major depressive disorder with anxious distress and alcohol use disorder.  The examiner commented that "[b]oth Major Depressive Disorder, Recurrent and Alcohol Use Disorder are co-morbid and secondary to the PTSD diagnosis" (the Veteran self-medicates with alcohol).  The Veteran's mental diagnoses were found to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported drinking a 5th of alcohol every other day as "self-treatment" "to deal with stress, anxiety, nightmares, depression."  The examiner identified the Veteran's symptoms as depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short- and long-term memory (retention of only highly learned material, while forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence and disorientation to time or place.  The Veteran was described as "mildly disheveled in appearance" with insight and judgment limited by emotional symptoms.  He was unemployed.  The examiner found, overall, the Veteran's impairment in social and occupational functioning is at the "low to moderate level."  

In a statement attached to his October 2014 substantive appeal, the Veteran argued that his psychiatric disorder produced impairment which is inadequately reflected by the 50 percent rating because he is "unable to operate an automobile safely as well as function occupationally" as a result of his psychiatric symptoms.  

Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that his psychiatric symptoms have produced occupational and social impairment, with deficiencies in most areas during the appeal period.  The record demonstrates that Veteran has had problems with work relations, judgment, thinking and mood due to such symptoms as frequent near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting and disorientation to time or place.  Further, regarding his history of alcohol abuse, the August 2014 VA examiner opined that he has self-medicated his PTSD symptoms with alcohol.  These findings are supported by the Veteran's VA treatment records.  Although the June 2013 VA examination report suggests that the Veteran's symptoms may have been more mild than reflected by the 70 percent rating; this examination was conducted one week after the Veteran's separation from service and does not reflect his adjustment to civilian life.  Thus, the Board finds the VA treatment records and August 2014 examination report more accurately reflect the level of impairment of occupational and social function due to the Veteran's PTSD with major depressive disorder and alcohol use disorder.  The Board finds no reason to question the credibility of the accounts of the Veteran; they are consistent with reports by his treating mental health personnel and VA examiners.  As the functional impairment due to PTSD meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

The Board, however, finds that a rating in excess of 70 percent is not warranted at any time during the appeal period.  The evidence of record does not support a finding that the Veteran's impairment due to his PTSD more nearly approximates total occupational and social impairment, and a 100 percent rating must be denied.  Notably, review of the record shows that the Veteran was employed during part of the appeal period.  He has been able to a maintain relationship with his fiancé and is close to his parents and siblings.  Moreover, while the evidence indicates that the Veteran has anger, irritability and impaired impulse control; there is no evidence of grossly inappropriate behavior or that he is a persistent danger to himself or others.  He also never shown symptoms of, or comparable in severity to, persistent delusions, an inability to maintain minimal personal hygiene, memory loss for names of close relatives or his own name.  Accordingly, the Board finds that to the extent that the Veteran has argued that a 100 percent rating is warranted for PTSD, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).
The issue of entitlement to a TDIU will be discussed in the remand.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Throughout the appeal period, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Upon review of the record, the Board finds that the remainder of the Veteran's claims must be remanded for further development.

Sleep Apnea

The Board finds the July 2014 VA medical opinion in connection with the Veteran's sleep apnea claim is insufficient to decide the claim.  Specifically, while the VA examiner opined that the Veteran's sleep apnea is less likely due to service or secondary to his service connected mood disorder/PTSD, the examiner did not address whether the sleep apnea might be aggravated by his service-connected psychiatric disabilities.  Accordingly, remand is necessary to obtain an adequate opinion as to the nature and cause of the Veteran's sleep apnea.  




Low Back and Knees

With respect to the claims for increased initial ratings for lumbar spine and bilateral knee disabilities, the Veteran underwent VA back and knee examinations in June 2013, in connection with his claims for service connection.  The examination reports contains initial range of motion testing.  However, the examination reports do not include active and passive range-of-motion testing.  There are also no range-of-motion findings in weight-bearing and nonweight-bearing positions and, although the examiner noted increased low back and bilateral knee pain during flare-ups, no information on the additional functional limitations experienced by the Veteran due to flare-ups was provided.  

Notably, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at 33.  

Accordingly, the Veteran should be afforded updated VA examinations which addresses all functional limitations due to his low back and bilateral knee conditions, including as a result of flare-ups, painful motion and/or weakness.

TDIU

The Veteran reports that he is unemployable due to his service-connected PTSD.  See, e.g., June 2015 Informal Hearing Presentation and Veteran's statement attached to his October 2014 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal).  Review of the records shows that the Veteran was employed during part of the appeal period; however, it is unclear when his employment ended.  Further, as decided above, service connection is presently in effect for PTSD rated as 70 percent disabling.  Therefore, the Veteran meets the rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU rating.  However, the Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU and, moreover, a VA opinion may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected PTSD.  Friscia v. Brown, 7 Vet. App. 294 (1994). Thus, further development is necessary prior to analyzing this TDIU claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of the TDIU claim.

4.  After the development sought in paragraph 1 is completed, the AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely cause of his sleep apnea.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea is related to his military service?  

In this regard, the Board notes that, although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g. "STOP-BANG Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years,  Neck circumference greater than 40 cm, and male Gender)).  Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present during service or any time after service but before sleep apnea was formally diagnosed.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

(b)  If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected PTSD with major depressive disorder and alcohol use disorder?  

(c)  If aggravation is found, the opinion provider should indicate, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to this aggravation.

In responding to the above, the examiner should consider as necessary the July 2014 VA examination, service and VA treatment records showing complaints of sleep impairment and insomnia and the Veteran's competent reports of snoring and disturbed sleep as a result of dreams of his stressful experiences during his military service in Iraq.  

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5.  After the development sought in paragraph 1 is completed, the AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his low back and bilateral knee disabilities.  In providing the requested opinions, the examiner should elicit the Veteran's subjective reports of symptoms (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a)  Please test the range of motion of the Veteran's low back and knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should specifically the describe all manifestations of flare-ups and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, the examiner must indicate why.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6.  After completing paragraphs 1-5 above, schedule the Veteran for an examination in connection with the derivative claim for a TDIU rating.  After review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Obtain from the Veteran his employment history since his June 2013 separation from service.

(b)  Comment about the Veteran's occupational impairments and the limitations resulting from his service-connected PTSD.

In doing so, the examiner should consider the Veteran's education, special training, and previous work experience, but NOT his age or the effect of any non-service-connected disabilities. 

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

7.  The AOJ should then review the record, arrange for any further development deemed necessary, and re-adjudicate the claims, including the derivative TDIU claim.  If the benefits sought on appeal are not granted to his satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


	(CONTINUED ON NEXT PAGE)




The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


